Title: To Alexander Hamilton from John Jay, 13 March 1800
From: Jay, John
To: Hamilton, Alexander

Albany 13 March 1800
Dear Sir
Mr Coleman, who was yesterday appointed Clk of the NYork circuits, will be the Bearer of this. Mr. Skinner was first nominated—for where character and qualifications for office are admitted, the candidate who has age Standing and prior public Services on his Side, should I think take the lead; unless perhaps in Cases peculiarly circumstanced. Mr. Skinner did not succeed. Mr Coleman was then nominated, and the Council, expecting much from his Reports, and considering the office as necessary to enable him to accomplish that work, advised his appointmt. Mr. Coleman’s Embarrassmt. and whatever appeared to me necessary to observe respecting the Candidates was mentioned antecedent to the nominations. My Feelings were in Coleman⟨s⟩ favor, and had my Judgmt. been equally so, he wd. have suffered less anxiety than he has. I mentioned your Opinion in his favor, and I wish the appointment may be generally approved. Ten or Eleven of the NYork members recommended Mr. Skinner; some of them will not be pleased.
I hope Mr. Coleman will be attentive to the Reports. Much Expectation has been excited; and Disappointmt. wd. produce Disgust. It is I think essential to him that the Work be prosecuted with Diligence, but not with Haste; and that they be such as they ought to be.
With great Esteem and Regard I am   Dr Sir   yours

John Jay
Majr. Genl. Hamilton
